Citation Nr: 0939991	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-01 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Reimbursement for costs associated with private emergency 
department treatment on June 8, 2005.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1963 to January 
1967.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
decision of the Department of Veterans Affairs Medical Center 
(VAMC) in Gainesville, Florida, which denied reimbursement 
for the costs associated with emergency room treatment on 
June 8, 2005. The Board Remanded the appeal in February 2008 
and October 2008.

The appeal is REMANDED to the VAMC via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board errs as a matter of law when it fails to ensure 
compliance with its remand orders, and further remand is 
mandated if it does not.  See Stegall v. West, 11 Vet. App. 
268 (1998).  In this appeal, previous Remand instructions 
have not been followed.

As the Board noted in its previous two Remands of this 
appeal, when an application for benefits is received, VA has 
certain notice and assistance requirements under the law.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a). First, proper notice must 
be provided to a claimant before the initial VA decision on a 
claim for benefits and must: (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004). 
 
The Board's previous Remands directed the VAMC to issue a 
notice to the Veteran about the evidence required to 
substantiate his claim.  As the Board noted in these Remands, 
it is the Board's opinion that such notice requirements are 
applicable to claims for medical reimbursement.  See White v. 
Principi, 18 Vet. App. 152 (table) (2002) (nonprecedential); 
cf. Barger v. Principi, 16 Vet App 132 (2002) (laws and 
regulations governing reimbursement of medical expenses in 
certain, limited circumstances, do not contain any 
notification provisions unique to these claims).  The Board 
previously explained that the Statement of the Case and 
Supplemental Statements of the Case were not sufficient 
notice.  
 
Additionally, the Board previously noted that that 38 
U.S.C.A. § 1725, the law governing this claim for 
reimbursement of private medical treatment, was amended 
during the pendency of the appeal, although the definition of 
an emergency was not amended.  The Veteran should be notified 
of the change in the governing statute, and the claim should 
be readjudicated under the amended provision.  Veterans' 
Mental Health and Other Care Improvements Act of 2008, Pub. 
L. No. 110-387, § 402, ___ Stat. ___ (2008). 
 
Instead of complying with these Remand instructions, the VAMC 
sent the Veteran a generic notice letter in April 2009.  The 
letter did not specifically explain that it regarded the 
medical reimbursement claim, did not contain one statement 
related to that type of claim, and did not explain that the 
law had changed.  Remand is necessary so that a letter which 
complies with the above instructions can be issued.

Furthermore, the Board directed the VAMC to obtain a medical 
opinion as to whether a prudent layperson would have 
reasonably expected that a delay in seeking medical attention 
would have been hazardous to life or health.  No such opinion 
has been obtained, necessitating remand.  

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must be 
provided to the Veteran, including a 
description of the provisions of the VCAA, 
notice of the evidence required to 
substantiate the claim, and notice of the 
Veteran's responsibilities and VA's 
responsibilities in developing the evidence, 
including what evidence the Veteran is 
responsible to obtain and what evidence VA 
will obtain.  The notice should specifically 
state that it is regarding the medical 
reimbursement claim.

The VAMC should advise the Veteran of the 
provisions of 38 U.S.C.A. § 1725, as 
amended. 
 
2.  The VAMC should refer the Veteran's 
claim folder for a medical opinion.  The 
opining physician should specifically state 
whether a prudent layperson would have 
reasonably expected that a delay in seeking 
medical attention would have been hazardous 
to life or health, under the circumstances 
in this case in June 2005, and should 
explain the significance of the Veteran's 
testicular swelling, the response to 
treatment (including antibiotic medications 
and the extent of worsening in severity).  
The reviewer should describe the records 
considered and the underlying rationale for 
the provided opinion.

3.  After the action requested above have 
been completed, the VAMC should again review 
the record.  If the benefit sought on appeal 
remains denied, the Veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 711 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

